Title: To James Madison from Joseph Nicholson, Sr., 27 August 1807
From: Nicholson, Joseph, Sr.
To: Madison, James



Sir,
Chesterfield Aug: 27, 1807.

A letter from the Department of State has been  to my brother who is the Postmaster at this place, respecting the birth & Citizenship of John Strachan, one of the Seamen taken by the Leopard from on board the Chesapeake.  As my brother is absent attending on one of his children who is ill, I have thought proper to say that upon inquiry, I understand the necessary documents have been sent on, and presume they will have been received ’ere this reaches you.  If by any accident they have miscarried, and a letter is addressed to me (at Centre Ville) at any time within three weeks, I will take the necessary steps to procure others.  There cannot exist the slightest doubt that John Strachan is a native born Citizen of the United States.  His Father Samuel Strachan, a Tanner by trade, I have known ever since I was a boy, as the birth place of the young man is within four miles of my Estate on the Eastern Shore.  He was originally bound to Captain Griffin who I likewise know perfectly well and from whom he ran away some time past.  His Testimony I believe has been forwarded with that of other respectable men, describing Strachan with as much accuracy as circumstances will permit.
As the public prints give the public feeling in the Sea ports, and as it may not be unuseful to the Government to know what the feeling is in the interior, I have no hesitation in saying that the people of Maryland are ready to submit to any deprivation rather than abandon the principle that the American Flag shall protect all persons sailing under it.  Federal Newspapers, I observe do not hold the same language, but I am persuaded they do not speak the temper of the great Body of Federalists in the Country.  But one Sentiment pervades all descriptions of persons, and if our Ministers do not succeed in their negociation, I am persuaded the Nation is prepared for hostilities.  I have the Honor to be Most respectfully Yr: Obt Servt

(Signed)  Joseph H: Nicholson

